Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 1 of 10




                     EXHIBIT C
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 2 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.


              PLAINTIFF IRA KLEIMAN’S SECOND SET OF INTERROGATORIES

          Pursuant to Federal Rules of Civil Procedure 26 and 33 and Local Rule 26.1, Plaintiff Ira

   Kleiman, as personal representative of the estate of David Kleiman, hereby serves the following

   Interrogatories, and requests that within thirty (30) days after service, Defendant Craig Wright

   answer the Interrogatories fully, in writing, and under oath.

                                                DEFINITIONS

                  For the purposes of these interrogatories, the following definitions shall apply:

          1.      The term “Plaintiff” shall mean IRA KLEIMAN, as the personal representative of

   the Estate of David Kleiman.

          2.      The terms “Defendant,” “you,” “yours” and/or “yourselves” shall mean

   Defendant Craig Wright.

          3.      The term “Action” shall mean the lawsuit currently pending Ira Kleiman, et al. v.

   Craig Wright, Case No. 9:18-cv-80176-BB in the U.S. District Court, Southern District of

   Florida.
                                                        1
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 3 of 10




          4.      The terms “document” or “documents” shall mean any written, typewritten,

   handwritten, printed, graphic, photographic, electronic or recorded materials, including, but not

   limited to the following: correspondence and drafts of correspondence; e-mails; SMS messages;

   Whatsapp messages; Signal messages; Twitter DMs; Facebook messages; any other form of

   messages or communications; notes or summaries of conversations; forms; schedules or

   worksheets; memoranda; reports; comments; worksheets; plans; minutes; notes; notices or

   notifications; findings; brochures; circulars; bulletins; advertisements; records; summaries or

   other reports of conferences, meetings, visits, surveys, discussions, inspections, and

   examinations; journals; logs; ledgers; balance sheets; profit and loss statements; purchase orders;

   quotations; estimates; invoices; bids; receipts; pledge commitments; acknowledgments; credit

   memoranda; contract or lease offers or proposals; income tax returns; check stubs (front and

   back); sales vouchers or records; executed or proposed agreements; contracts; deeds; franchise

   agreements; licenses; leases; insurance policies and riders or options; proposals; diaries; desk

   calendars; appointment books; evaluations; applications; telephone call books, notes or records;

   affidavits, deposition transcripts, statements or summaries or excerpts thereof; stenographic

   notes; financial data; newspaper or magazine articles; pamphlets; books; texts; notebooks;

   magazines; manuals; publications; notepads; tabulations; data compilations; calculations; or

   computations; schedules; drafts; charts and maps; forecasts and projections; feasibility studies;

   drawings, designs, plans, specifications; graphs, blueprints, sketches, or diagrams; printouts or

   other stored information from computers or other information retention or processing systems;

   hard drives, USB drives, disks, CD’s, DVD’s, tapes, videotapes; photographic matter or sound

   reproduction matter however produced, reproduced or stored; computer data of any kind

   whatsoever; any exhibits, attachments, or schedules to or with the foregoing; any drafts of the
                                                       2
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 4 of 10




   foregoing; any of the foregoing that exist in a form by which they are protected by computer

   encryption; any copies or duplicates of the foregoing that are different because of marginal or

   handwritten notations, or because of any markings thereon; the inclusion of specific examples

   within any individual request does not limit the definition provided herein and should be viewed

   as merely as examples meant to facilitate production.

          5.      “Copy” when used in reference to a document means any color, or black and

   white facsimile reproduction of a document, regardless of whether that facsimile reproduction is

   made by means of carbon papers, pressure sensitive paper, xerography or any other means of

   process.

          6.      “Communication” and “communicate” shall mean any recordation, exchange or

   transfer of information, whether in writing, audio, oral or other form, including, but not limited

   to, memoranda or notes, telephone conversations and meetings, letters, telegraphic and telex

   communications, email communications, SMS messages, Twitter DMs, Facebook messages,

   Whatsapp messages, Signal messages, any other form of messages or communications, blogs,

   voicemails, and includes all information relating to all oral or written communications and

   “documents” (as herein above defined), whether or not such document, or information contained

   herein was transmitted by its author to any other person; the inclusion of specific examples

   within any individual request does not limit the definition provided herein and should be viewed

   as merely as examples meant to facilitate production.

          7.      “Person” or “persons” shall mean each and every individual, corporation,

   partnership, joint venture, social or political organization, or any other entity, incorporated or

   unincorporated, or encompassed within the usual and customary meaning of “person” or

   “persons.”
                                                       3
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 5 of 10




           8.      “Agent” shall mean: any agent, employee, officer, director, attorney, independent

   contractor or any other person acting at the direction of or on the behalf of another.

           9.      “Date” shall mean the exact day, month and year if ascertainable or, if not, the

   best approximation, including relationship to other events.

           10.     The term “materials” shall mean (1) the elements, constituents, or substances of

   which something is composed or can be made; something (as data) that may be worked into a

   more finished form (2) apparatus necessary for doing or making something; (3) The substance or

   substances out of which a thing is or can be made; and/or (4) Tools or apparatus for the

   performance of a given task.

           11.     The term “third party” or “third parties” refers to individuals or entities that are

   not a party to this action.

           12.     “Identify” when used in reference to:

                   a.      a person, shall mean to state his or her full and present or last known

           address (including zip code), phone number and present or last known position or

           business affiliation (designating which), and the job description;

                   b.      a firm, partnership, corporation, proprietorship, entity/business, or

           association, shall mean to state its full name and present or last known address

           (designating which) and to state the name and address of each person within the entity

           likely to have knowledge of the relationship between the entity and Plaintiffs or

           Defendant in this Action;

                   c.      a document, shall mean the date, author, sender, recipient, type of

           document or some other means of identifying it and its present location and custodian;



                                                        4
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 6 of 10




                  d.     an oral communication, shall mean the date, the communicator,

          communicate, and the nature of the communication;

                  e.     in the case of a document within the possession, custody or control of

          Defendant, whether Defendant will make it available to Plaintiff’s counsel for inspection

          and/or copying;

                  f.     in the case of a document that was, but is no longer in the possession,

          custody or control of Defendant, what disposition has been made of the document.

                  g.     a public key or public address shall mean the entire public key and hashed

          public address and the date you came to possess the private keys and/or the identification

          of the possessor of the private keys.

          13.     As used in this Interrogatory, the singular shall include the plural, and vice versa;

   the use of the word “any” shall include and encompass the word “all,” and vice versa; the use of

   the disjunctive shall include the conjunctive, and vice versa; and, unless context indicates

   otherwise, the use of any gender includes all other genders.

          14.     The term “cryptocurrency” shall mean any digital currency in which encryption

   techniques are used to regulate the generation of units of currency and verify the transfer of

   funds, operating independently of a central bank. It shall include, but not be limited to, Bitcoin,

   Bitcoin Cash, any other “forked asset” as defined by the Amended Complaint (D.E. 24), and

   Etherium’s Ethers.

          15.     The term “Electronic cash without a trusted third party” shall mean the paper You

   referred to here: https://twitter.com/ProfFaustus/status/1022370998346231808.

          16.     The term “Bitcoin: A Peer-to-Peer Electronic Cash System” shall mean the

   famous Bitcoin whitepaper released by “Satoshi Nakamoto” on October 31, 2008.
                                                        5
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 7 of 10




          17.    The term “genesis block” shall refer to the first block of the Bitcoin blockchain

   created by Satoshi Nakamoto on January 3, 2009 and that included the following text: “The

   Times 03/Jan/2009 Chancellor on brink of second bailout for banks.”




                                                     6
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 8 of 10




                                       INTERROGATORIES

   INTERROGATORY NO. 5: Identify any and all persons who have, or who have ever had,

   control       over       the       satoshin@gmx.com,           satoshi@vistomail.com,         and

   satoshi@anonymousspeech.com accounts. For purposes of this Interrogatory No. 5, the term

   “control” means anyone who has ever had the login credentials to any of these accounts or

   anyone who has ever been involved in drafting or sending an email from any of these accounts.

   INTERROGATORY NO. 6: Identify any and all persons who either (1) assisted in drafting the

   paper “Bitcoin: A Peer-to-Peer Electronic Cash System” or it precursor “Electronic Cash

   Without A Trusted Third Party”; or (2) were involved in writing the software / computer code

   that constituted the initial Bitcoin protocol used to mine Bitcoin’s “genesis block” on January 3,

   2009; or (3) were, prior to January 3, 2009, otherwise involved in the original release of the

   aforementioned papers or code, this includes but is not limited to, the identity of the “three key

   people behind Bitcoin” you referred to in your February 11, 2014 email to Louis Kleiman cited

   at paragraph 133 of the Amended Complaint (D.E. 24).



   Dated: August 2, 2018.                          Respectfully submitted,

                                                   s/ Velvel (Devin) Freedman
                                                   Velvel (Devin) Freedman, Esq.
                                                   BOIES SCHILLER FLEXNER LLP
                                                   100 SE Second Street, Suite 2800
                                                   Miami, Florida 33131
                                                   Telephone: (305) 539-8400
                                                   Facsimile: (305) 539-1307
                                                   vfreedman@bsfllp.com

                                                   Kyle W. Roche, Esq.
                                                   Admitted Pro Hac Vice
                                                   BOIES SCHILLER FLEXNER LLP
                                                   333 Main Street
                                                       7
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 9 of 10




                                                   Armonk, NY10504
                                                   Telephone: (914) 749-8200
                                                   Facsimile: (914) 749-8300
                                                   kroche@bsfllp.com

                                                   Counsel to Plaintiff Ira Kleiman as Personal
                                                   Representative of the Estate of David Kleiman
                                                   and W&K Info Defense Research, LLC.

                                   CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on August 2, 2018, a true and correct copy of the
   foregoing was served on all counsel of record identified on the Service List below via e-mail:

   Andres Rivero, Esq.
   Jorge A. Mester, Esq.
   Alan H. Rolnick, Esq.
   Daniel Sox, Esq.
   RIVERO MESTRE LLP
   2525 Ponce de Leon Boulevard
   Suite 1000
   Coral Gables, FL 33134
   305-445-2500
   (305) 445-2505 (fax)
   arivero@riveromestre.com
   jmestre@riveromestre.com
   arolnick@riveromestre.com
   dsox@riveromestre.com
   receptionist@riveromestre.com

                                                     /s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman




                                                       8
Case 9:18-cv-80176-BB Document 443-3 Entered on FLSD Docket 03/30/2020 Page 10 of 10




                                   NOTARY ATTESTATION


              I, ________________________________, DO HEREBY AFFIRM THAT THE
    ANSWERS TO ALL OF THE ABOVE INTERROGATORIES ARE TRUE AND CORRECT
    TO THE BEST OF MY PERSONAL AND PROFESSIONAL KNOWLEDGE.



    The foregoing instrument was acknowledged before me on this _____________ day of
    _____________, 2018, by ________________________, who is personally known to me or has
    produced ____________________________ as a valid form of identification for these purposes.
   State of         )
                    )
   County of        )
    (Please indicate)



    _______________________________________
    Notary public sign


    _______________________________________
    Notary public print


    _______________________________________
    Commission number and expiration date of same




                                                    9
